In re State of Louisiana through the New Orleans Center for Creative Arts;— Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. A, No. 2009-01902; to the Court of Appeal, Fourth Circuit, No. 2014-C-0925.
Granted. In order to bring an action under La. R.S. 23:967, the employee must establish the employer engaged in workplace conduct constituting an actual violation of state law. See Accardo v. Louisiana Health Services and Indemnity Company, 05-2377 (La.App. 1 Cir. 6/21/06), 943 So.2d 381; Hale v. Touro Infirmary, 04-0003 (La.App. 4 Cir.11/3/04), 886 So.2d 1210, writ denied, *82705-0103 (La.3/24/05), 896 So.2d 1036. Plaintiff has failed to present any evidence indicating relator engaged in any conduct which would constitute a “violation of state law” for purposes of La. R.S. 23:967(A)(1). Accordingly, the judgment of the district court is reversed, and summary judgment is granted in relator’s favor.
JOHNSON, C.J., and HUGHES, J., would deny.